DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37, 40-41, 43-44, 47-50, 53-54, and 57-60 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez et al. (US 2017/0347781 A1) in view of Overthun (US D416,685); Meeske (US 2,229,664) and Godley (US 9,498,240 B1).
Regarding Claim 37 Jimenez (Fig. 4) discloses an oral care implement (100) comprising: a head (120); a plurality of tooth cleaning elements (130, see ¶ 0037) extending from an exposed front surface of the head (120); a handle (110) extending along a longitudinal axis (A-A, See Fig. 3)  from a proximal end (101) to a distal end (102), the head (120) coupled to the distal end (102) of the handle (110), the handle (110) comprising: a neck region (104) comprising the distal end (102); a palm gripping region (115) comprising the proximal end (101); and a thumb gripping region (116) located between the neck (104) and palm gripping regions (115), the thumb gripping region (116) comprising a ring portion (308) of a body component (200/300) formed of a first material (first hard plastic, see ¶ 0045), a ring portion (See Fig. 4) of a second component (400) formed of a second material (elastomeric material, see ¶ 0045) coupled to the ring portion (308) of the body component (200/300), and wherein the ring portion of the second component (400) and the body component (200/300) of the thumb gripping region (116) both form portions of an exposed outer surface of the handle (110); the ring portion of the second component (400) forming a portion of the exposed front surface and the exposed rear surface (See Fig. 11); and wherein the first and second materials are different from one another in texture as ring component (400) has a multiplicity of finger grip protrusions (473) projecting from the from and rear surfaces, which provide a different texture than the body component (200/300); wherein the first material is a hard plastic and the second material is an elastomeric material. See Jimenez, ¶ 0045. 
Jimenez does not disclose an open thumb gripping passageway extending from an exposed front surface of the handle to an exposed rear surface of the handle;
However, Overthun teaches an oral care implement comprising of an open thumb gripping passageway extending from an exposed front surface of the handle to an exposed rear surface of the handle; comprising of wherein the first material is a hard plastic and the second material is an elastomeric material.  See Overthun, Fig.’s 1-6.

    PNG
    media_image1.png
    375
    669
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    435
    710
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the oral care implement of Jimenez wherein the thumb gripping region further comprises of an open thumb gripping passageway extending from an exposed front surface of the handle to an exposed rear surface of the handle, as taught by Overthun, (thereby extending the gripping passageway through the ring portion of the second component (400) of Jimenez) to save costs in reduction of materials and to make the handle lighter and more flexible to afford comfort and control to the user during use; or to allow the toothbrush to be hung on a hook. See Meeske, Fig. 1-2.

    PNG
    media_image3.png
    424
    316
    media_image3.png
    Greyscale

 It is also known to one of ordinary skill in the art that tests have shown that when the fingers and thumb touch, the tendency of a device to cause a gag reflex is greatly reduced. See Godley (US 9,498,240 B1) Col. 4, Lines 46-48.
Regarding Claim 40, Jimenez, as modified, discloses oral care implement according to Claim 37, as discussed above, wherein the ring component (400) of the thumb gripping region (116) of the handle (110) comprises one or more inner sidewall surfaces that define the open thumb grip passageway. See Jimenez Fig. 11 and Overthun, Fig.’s 1-6.
Regarding Claim 41, Jimenez, as modified, discloses oral care implement according to Claim 37, as discussed above, wherein the ring component (400) comprises a front annular flange forming a portion of the exposed front surface of the handle (110) and circumscribing the open thumb grip passageway and a rear annular flange forming a portion of the exposed rear surface of the handle (110) and circumscribing the open thumb grip passageway. See Jimenez Fig. 11 and Overthun, Fig.’s 1-6.
Regarding Claim 43, Jimenez, as modified, discloses oral care implement according to Claim 37, as discussed above, wherein the ring portion (308) of the body (200/300) component comprises an inner surface, an outer surface that forms a portion of an exposed left-side surface of the handle and a portion of an exposed right-side surface of the handle (110), a front surface that forms a portion of the exposed front surface of the handle (110), and a rear surface that forms a portion of the exposed rear surface of the handle (110). See Jimenez Fig. 11.
Regarding Claim 44, Jimenez, as modified, discloses oral care implement according to Claim 43, as discussed above, wherein the ring component (400) covers an entirety of the inner surface of the ring portion (308) of the body component (200/300), a portion of the front surface of the ring portion (308) of the body component (200/300), and a portion of the rear surface of the ring portion (308) of the body component (200/300). See Jimenez Fig. 11.
Regarding Claim 47, Jimenez, as modified, discloses oral care implement according to Claim 37, as discussed above, wherein the ring portion (308) of the body component (200/300) comprises a front surface that forms a first portion of the exposed front surface of the handle  (110) along the thumb gripping region (116) and the ring component (400) comprises a front surface that forms a second portion of the exposed front surface of the handle (110) along the thumb gripping region (116), the second portion of the exposed front surface of the handle (110) being elevated relative to the first portion of the exposed front surface of the handle (110). See Jimenez Fig. 11-12.
Regarding Claim 48, Jimenez, as modified, discloses oral care implement according to Claim 47, as discussed above, wherein the ring portion (308) of the body component (200/300) comprises a rear surface that forms a first portion of the exposed rear surface of the handle (110) along the thumb gripping region (116)_ and the ring component (400) comprises a rear surface that forms a second portion of the exposed rear surface of the handle (110) along the thumb gripping region (116), the second portion of the exposed rear surface of the handle (110) being elevated relative to the first portion of the exposed rear surface of the handle (110). See Jimenez Fig. 11-12.
Regarding Claim 49, Jimenez, as modified, discloses oral care implement according to Claim 37, as discussed above, wherein the ring component (400) protrudes from a front surface and a rear surface of the ring portion (308) of the body component (200/300).  See Jimenez Fig. 11-12.
Regarding Claim 50, Jimenez, as modified, discloses oral care implement according to Claim 37, as discussed above, wherein the open thumb gripping passageway extends from a front opening in the exposed front surface of the handle to a rear opening in the exposed rear surface of the handle, and wherein the open thumb gripping passageway is not filled in with any material so that the open thumb gripping passageway is left as a void space in the handle. See Watanabe Fig. 5-6.
Regarding Claim 53, Jimenez, as modified, discloses an oral implement comprising: a handle (110) comprising: a body component (200/300) formed of a first material, the body component (200/300) comprising: a neck region (117);  a palm gripping region (115); a thumb gripping region (116) located between the neck and palm gripping regions; an aperture (211/304, See Jimenez Fig. 4) along the thumb gripping region (116) that extends from an opening in a front surface of the body component (200/300) of the handle (110) to an opening in a rear surface of the body component (200/300) of the handle (110); and a ring portion of a second component (400) formed of a second material and coupled to the body component (200/300), the ring portion of the second component (400) comprising: an annular wall portion (See Jimenez Fig. 4) located within the aperture (211/304) of the body component (200/300), the annular wall portion having an inner surface that defines an open thumb gripping passageway (See Watanabe Fig. 5-6) that extends from an exposed front surface of the handle (110) to an exposed rear surface of the handle (110); and a front annular flange covering a first portion of the front surface of the body component (200/300) and the angular flange of the ring component (400) includes portions (473) that protrude above the exposed portion of the front surface of the body component (200/300). See Jimenez Fig. 11-12.  wherein the first material is a hard plastic and the second material is an elastomeric material. See Jimenez, ¶ 0045. See Jimenez Fig. 11 and Overthun, Fig.’s 1-6.
Regarding Claim 54, Jimenez, as modified, discloses oral care implement according to Claim 53, as discussed above, wherein the first and second materials are different from one another in texture as ring component (400) has a multiplicity of finger grip protrusions (473) projecting from the from and rear surfaces, which provide a different texture than the body component (200/300).
Regarding Claim 57, Jimenez, as modified, discloses oral care implement according to Claim 53, as discussed above, wherein the ring portion of the second component (400) further comprises a rear annular flange covering a first portion of the rear surface of the body component (200/300) and protruding from an exposed portion of the rear surface of the body component (200/300). See Jimenez Fig. 11-12 and Overthun, Fig.’s 1-6.
Regarding Claim 58, Jimenez, as modified, discloses oral care implement according to Claim 53, as discussed above, wherein the first portion of the front surface of the body component (200/300) is recessed relative to the exposed portion of the front surface of the body component (200/300). See Jimenez Fig. 11-12 and Overthun, Fig.’s 1-6.
Regarding Claim 59, Jimenez, as modified, discloses oral care implement according to Claim 53, as discussed above, wherein the ring portion of the second component (400) and the body component (200/300) both form portions of an exposed outer surface of the handle (110). See Jimenez Fig. 11-12 and Overthun, Fig.’s 1-6.
Regarding Claim 60, Jimenez, as modified, discloses oral care implement according to Claim 53, as discussed above, further comprising a head coupled (120) to the neck region (117) and a plurality of tooth cleaning elements (130) extending from an exposed front surface of the head (120). See Jimenez Fig. 4.
Response to Arguments
Applicant's arguments with respect to amended claims, filed August 11, 2022, have been fully considered but they are not persuasive. The following statements are offered in response to the Applicant’s arguments filed August 11, 2022.
Applicant argues that claims 37, and 53 are patentable over Jimenez, Overthun, Meeske, and Godley. The Examiner respectfully disagrees with the Applicant’s arguments.  Examiner maintains that Overthun, Meeske, and Godley, provide what Jimenez lacks.  See 35 U.S.C. 103 rejection of Claims 37 and 53 above. Therefore, the rejections of all previously rejected claims under 35 U.S.C. 103 have been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C MOORE/
Examiner, Art Unit 3723             




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723